DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/361845, filed on 11/28/2016.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on (4 submitted on) 10/15/20, 12/2/20, 12/11/20, 3/23/21 and 6/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-20 is the inclusion a method steps setting a tolerance range for aggregate volume deposited in the location, the tolerance range surrounding the desired volume for the location; for each location, and selecting a combination of nozzles and drive waveforms to deposit droplets of the liquid in the location such that the expected droplet volumes of the selected nozzle and waveform combinations sum to a value within the tolerance range for the location.  It is these . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0022596 discloses method for improving resolution in gray scale printing and, more specifically, to an apparatus and method for modulated drop volume ink jet printing that utilizes a single driving waveform to produce on-demand multiple ink drop sizes from a single orifice.  More specifically, knowing an input request, a combination of small drops and large drops are placed in a conventional blue noise halftone screen represented as a threshold array according to a unique drop deposition algorithm such that throughput and image quality goals are met while decreasing jetting robustness risk [0001].

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853